DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on April 22, 2022 in which claims 1-30 are presented for examination; of which, claims 1-3, 6, 8-9, 13,16-22, 24-25, 27 and 30 were amended.

Allowable Subject Matter
Claims 1-30 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention discloses a system and method associated feature capabilities for analyzing and resolving tickets raised in an IT environment. The system monitors health of multiple assets included in the environment and in case an alert is triggered, the system further analyses the alert and provides a recommendation on conversion of the alert to an incident ticket. The closest prior art of record, Sullivan US publication No. 2010/0100778, discloses similar methodology.  Particularly, Sullivan discloses generating a profile associated with a subset of information technology (IT) devices from a set of IT devices, where the profile comprises device information regarding the subset of devices. Operational status of the subset of devices is monitored. A ticket comprising information regarding the subset of devices is generated for resolving an issue associated with the subset of devices, where the ticket is generated through an automatic electronic communication unit. The ticket is automatically associated with the profile that is associated with one of the subset of devices. However, the closest prior art of record, Sullivan US publication No. 2010/0100778, failed to show “determining alerts generated in a system, the method comprising: receiving a stream of alerts from a monitoring tool; fetching an alert type column from the stream of alerts wherein the alert type column is passed onto a categorization prediction algorithm to predict a normalized category for the alerts; identifying a relation based on a historical alert data for the stream of alerts; establishing a pattern associativity from the identified relation and the predicted normalized category; and calculating a probability based on the associativity on the stream of alerts, wherein the probability is associated to determine a ranking of the alerts.” These claimed features being present in independent claims 1, 17 and in conjunction with all the other claims limitations render claims 1 and 17 allowable over the prior art of record.

As per claims 2-16 and 18-30, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1 and 17. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
June 2, 2022